ON MOTION FOR REHEARING
Defendant’s renewed contention that the petition in the Oklahoma suit did not state a cause of action against Eschberger is overruled.
The trial court expressly found that all contacts between Eschberger and plaintiff “were had by the said Eschberger acting as an officer and employee of Hamilton Pickup Trailer Company, Inc.” On original submission we held there is no evidence to support this fact. Defendant questions this holding. We now agree with defendant that the record contains evidence (which we need not detail) supporting this finding, and overrule plaintiff’s contrary contention. Nevertheless, we also agree with plaintiff that the evidence is factually insufficient to support the finding. For these reasons we grant defendant’s motion for rehearing, set aside our former judgment, reverse the judgment of the trial court, and remand the case for another trial.
Reversed and remanded.